Court of Appeals, State of Michigan

                                              ORDER
                                                                           Elizabeth L. Gleicher
Chamita Sadler v City of Detroit                                             Presiding Judge

Docket No.      336117                                                     Stephen L. Borrello

LC No .         16-010827-NO                                               Brock A. Swartzle
                                                                             Judges


                The Court orders that the March 1, 2018 opinion is hereby VACA TED, and new opinions
are attached.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                MAR 0 6 2018
                                       Date